

116 S4396 IS: Future Advancement of Academic Nursing Act
U.S. Senate
2020-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4396IN THE SENATE OF THE UNITED STATESAugust 3, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to authorize grants to support schools of nursing in program enhancement and infrastructure modernization, increasing the number of nursing faculty and students, and for other purposes.1.Short titleThis Act may be cited as the Future Advancement of Academic Nursing Act or the FAAN Act.2.Support for nursing education and the future nursing workforcePart D of title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.) is amended by adding at the end the following:832.Nursing education enhancement and modernization grants in underserved areas(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to schools of nursing (as defined in section 801) for— (1)increasing the number of faculty and students at such schools in order to enhance the preparedness of the United States for, and the ability of the United States to address and quickly respond to, public health emergencies declared under section 319 and pandemics; or(2)the enhancement and modernization of nursing education programs.(b)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to schools of nursing that—(1)are located in a medically underserved community; (2)are located in a health professional shortage area as defined under section 332(a); or(3)are institutions of higher education listed under section 371(a) of the Higher Education Act of 1965.(c)ConsiderationIn awarding grants under this section, the Secretary, to the extent practicable, may ensure equitable distribution of awards among the geographic regions of the United States.(d)Use of fundsA school of nursing that receives a grant under this section may use the funds awarded through such grant for activities that include—(1)enhancing enrollment and retention of students at such school, with a priority for students from disadvantaged backgrounds (including racial or ethnic groups underrepresented in the nursing workforce), individuals from rural and underserved areas, low-income individuals, and first generation college students (as defined in section 402A(h)(3) of the Higher Education Act of 1965);(2)creating, supporting, or modernizing educational programs and curriculum at such school;(3)retaining current faculty, and hiring new faculty, with an emphasis on faculty from racial or ethnic groups who are underrepresented in the nursing workforce;(4)modernizing infrastructure at such school, including audiovisual or other equipment, personal protective equipment, simulation and augmented reality resources, telehealth technologies, and virtual and physical laboratories;(5)partnering with a health care facility, nurse-managed health clinic, community health center, or other facility that provides health care in order to provide educational opportunities for the purpose of establishing or expanding clinical education;(6)enhancing and expanding nursing programs that prepare nurse researchers and scientists;(7)establishing nurse-led intradisciplinary and interprofessional educational partnerships; and(8)other activities that the Secretary determines further the development, improvement, and expansion of schools of nursing.(e)Reports from entitiesEach school of nursing awarded a grant under this section shall submit an annual report to the Secretary on the activities conducted under such grant, and other information as the Secretary may require.(f)Report to CongressNot later than 5 years after the date of the enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that provides a summary of the activities and outcomes associated with grants made under this section. Such report shall include—(1)a list of schools of nursing receiving grants under this section, including the primary geographic location of any school of nursing that was improved or expanded through such a grant; (2)the total number of students who are enrolled at or who have graduated from any school of nursing that was improved or expanded through a grant under this section, which such statistic shall—(A)to the extent such information is available, be deidentified and disaggregated by race, ethnicity, age, sex, geographic region, disability status, and other relevant factors; and(B)include an indication of the number of such students who are from racial or ethnic groups underrepresented in the nursing workforce, such students who are from rural or underserved areas, such students who are low-income students, and such students who are first generation college students (as defined in section 402A(h)(3) of the Higher Education Act of 1965);(3)to the extent such information is available, the effects of the grants awarded under this section on retaining and hiring of faculty, including any increase in diverse faculty, the number of clinical education partnerships, the modernization of nursing education infrastructure, and other ways this section helps address and quickly respond to public health emergencies and pandemics;(4)recommendations for improving the grants awarded under this section; and (5)any other considerations as the Secretary determines appropriate.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000 to remain available until expended..3.Strengthening nurse education The heading of part D of title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.) is amended by striking Basic.